Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed April 12, 2021 in reply to the Non-final Office Action mailed November 10, 2020. Claim 22 has been amended; claims 1-21 and 27 have been canceled; and claims 31 and 32 have been newly added. Claims 22-26 and 28-32 are under examination in the application.
Claim Objections
Claims 25 and 26 recite the phrase “propellant comprises present at”, which appears to be a typographical error of format. It is noted that the claims were amended to properly read “propellant is present at” by the amendment filed May 26, 2020.  
Appropriate correction is required.
Obviousness-Type Double Patenting (I-III)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 22-26 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 and 40 of copending Application No. 15/364,966 (claims filed October 24, 2019). 
Applicant’s claimed subject matter is directed to a foamable composition consisting of 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; 0.0005 wt% or less benzoic acid; and 3.5-4 wt% propellant; wherein the composition is in a “suitable canister” and the pH is 5.0-5.5. 
Claims 24-26 and 40 of copending Application No. 15/364,966 disclose a foamable composition consisting of 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.5-4 wt% propellant selected from propane, n-butane, isobutene, and combinations thereof; wherein the composition is in a “suitable canister” and the pH is 5.0-5.5. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application provides that the propellant can include propane, n-butane, isobutene, and combinations thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
II. Claims 22-26 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/544,723 (claims filed August 19, 2019). 
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3. 
Claims 1-9 of U.S. Patent Application No. 16/544,723 disclose a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant selected from n-butane, isobutene, and combinations thereof; wherein the pH is 4.0-6.3, which composition is made by the process of forming a homogenous solution including all requisite elements, save the halobetasol, in a single batch vessel at a temperature of 55-75C while minimizing evaporative losses, cooling the homogenous solution to 40-55C, adding halobetasol to the cooled homogeneous solution while maintaining temperature at 40-55C, filling an aerosol canister with the homogeneous solution while maintaining the temperature at 40-50C, and charging the canister with propellant.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the very same composition, with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
III. Claims 22-26 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 15/874,610 (claims filed January 18, 2018). 
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol; 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; less than 0.0005 wt% benzoic acid; and 3.25-5.75 wt% propellant; wherein the pH is 4.0-6.3. 
Claim 30 of U.S. Patent Application No. 15/874,610 discloses a foamable composition made by the process of forming a homogeneous solution comprising an aliphatic alcohol; a can corrosion inhibitor; a polyol,; at least one foam structuring agent comprising one or more fatty alcohols, non-ionic surfactants or combinations thereof; and water in a single batch vessel at a temperature of 55-75C while minimizing evaporative losses, cooling the homogenous solution to 40-55C, adding a corticosteroid to the cooled homogeneous solution while maintaining temperature at 40-55C, filling an 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of the copending application defines an aliphatic alcohol as e.g. 40-60 wt% ethyl alcohol, a can corrosion inhibitor as e.g. less than 0.0005 wt% benzoic acid, and so forth such that the scope of the composition produced by the copending application covers a composition that is the very same or at least is patentably indistinct from the instantly claimed composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 and 28-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, as now amended, is directed to “a storage-stable, foamable composition with a propellant” but then goes on to define the “storage-stable foamable composition as comprising elements a)-g), which does not include a propellant, then 
1. One of ordinary skill in the art cannot definitively ascertain whether the claimed composition itself necessarily includes the propellant. On the one hand, the claim appears to provide that the propellant is necessarily a part of the claimed composition, as it certainly appears to be in dependent claims 25 and 26. On the other hand, however, the claim appears to define the claimed composition as comprising elements a)-g), and that the propellant is perhaps optional, or perhaps an intended use of the claimed composition defined by elements a)-g) is to combine it with a propellant. 
2. One of ordinary skill in the art cannot definitively ascertain whether the storage stability characteristic applies to the “storage-stable, foamable composition” defined as comprising elements a)-g), or rather whether the storage stability characteristic applies to the composition comprising a)-g) and a propellant. This also applies to the storage stability characteristics in dependent claims 28-30.
***For examination at this time, the limitations of dependent claims 25 and 26 are being interpreted as the storage-stable, foamable composition comprises the propellant at the amount specified. For the other claims, the “storage-stable, foamable composition” necessarily requires only elements a)-g), and the propellant is effectively optional with respect to the “storage-stable, foamable composition” being claimed, and intended to be added at some point perhaps after storage. 
made of” aluminum or tin. One of ordinary skill in the art cannot definitively ascertain whether “made of” is equivalent to “comprises” or “consists of”. 
Claims 23-26 and 28-32 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent No. 6,126,920), in view of Lins (U.S. Patent No. 5,167,950), and Bernhard et al. (J Am Acad Derm. 1991; 25(6): abstract).
Applicant Claims
Applicant’s claimed subject matter is directed to a foamable composition comprising 0.02-0.10 wt% halobetasol (i.e. a corticosteroid); 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; 0.0005 wt% or less of benzoic acid; and 3.5-4 wt% propellant including propane and isobutane; wherein the pH is 5-5.5 and the composition is in a canister “made of” aluminum or tin.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jones et al. disclose a high alcohol content foamable composition for topical application comprising e.g. 0.05-0.2 wt% corticosteroid, 57.79 wt% ethyl alcohol, 0.5 
Lins discloses a high alcohol content foamable composition for topical application comprising e.g. 52-75 wt% ethyl alcohol, 3 wt% Polawax (i.e. Emulsifying wax NF, i.e. a surface active agent), 1-4 wt% RITAPRO (i.e. combination of cetostearyl alcohol and ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether)), 3 wt% humectant (e.g. propylene glycol), 34.5 wt% water, and 2-15 wt% propellant; wherein the RITAPRO imparts a greater stability and a translucent and homogeneous character to such a composition employing C2-C6 hydrocarbon propellants and facilitates the production of a creamy foam (abstract; Col. 1, lines 6-12; Col. 4, lines 63-68; Col. 6, lines 25-30, 43-48, 59-61; Col. 7, lines 43-55; Col. 8, lines 14-25, 39; Col. 9, lines 39-40, 47-49; examples).
Bernhard et al. disclose that halobetasol (i.e. a corticosteroid), when administered in a composition at 0.05 wt%, is highly efficacious at treating psoriasis in a subject in need thereof without evidence of causing systemic adverse side effects, without skin atrophy, and without evidence of significant risk (abstract).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jones et al. do not explicitly disclose that the foamable composition contains Emulsifying wax NF and polyoxyl 20 cetostearyl ether, and that the corticosteroid is halobetasol. These deficiencies are cured by the teachings of Lins and Bernhard et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the instant application was filed to combine the respective teachings of Jones et al., Lins, and Bernhard et al., outlined supra, to devise Applicant’s claimed composition. 
Jones et al. disclose a high alcohol content foamable composition for topical administration comprising e.g. a corticosteroid, ethyl alcohol, water, octadecan-1-ol (i.e. cetostearyl alcohol), a surface active agent, and a propellant; wherein the propellant is e.g. butane/propane, and the application of the composition results in the production of a mousse-like foam and can be topically applied to treat psoriasis. Since Lins discloses that high alcohol content foamable compositions for topical administration can employ e.g. Polawax as a surface active agent and RITAPRO 300 (i.e. a combination of cetostearyl alcohol with ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether)) as a nonionic surfactant stabilizer system to impart greater stability and a translucent and homogeneous character to such a composition employing C2-C6 hydrocarbon propellants and to facilitate the production of a creamy mousse-like foam; and since Bernhard et al. disclose that 0.05 wt% halobetasol (i.e. a corticosteroid), topically administered to a subject, can successfully treat psoriasis without evidence of systemic adverse side effects, without skin atrophy, and without evidence of significant risk; one of ordinary skill in the art would be motivated to employ Polawax as a surface active agent, to further include ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether), and to employ halobetasol (i.e. a corticosteroid) in the Jones et al. composition, with the reasonable expectation that the resulting composition will be stable, and upon topical application to 
Since one of ordinary skill in the art, by following the cited prior art, would be led to a method of treating a subject having psoriasis by administering a composition that is the same as the instantly claimed composition, it follows that since the composition is the same, the properties of the composition must be the same, and thus the resulting composition will have the properties recited in claims 57-59.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “the formulations do not need a buffer to provide stability” which “is in stark contrast to Jones’s teaching that a buffer is required for stability of the composition”; that “inclusion of only benzoic acid in a solution, by itself, cannot buffer the solution”, that “a corrosion inhibitor is not a buffer”, and “the miniscule required amount of benzoic acid provides no real buffer ability”; that “Jones found it unexpectedly necessary to buffer the composition to stabilize the active” while “the claimed components provide stability of the halobetasol even without a buffer”; and thus “Jones should be recognized to teach away from the claimed subject matter”. 
The Examiner, however, would like to point out the following:
1. The present claims do not necessarily exclude a buffer. As noted repeatedly in prior Office Actions over the course of prosecution in this application (and related applications), Applicant cannot base the patentability of their claimed composition on stability in the absence of a buffer of they don’t necessarily exclude a buffer. 
2. If the prior art discloses a composition comprising A, B, C, and D, and discloses that element D is necessary for stability, U.S. Patent law provides that Applicant may be able to patent a composition comprising A, B, and C, excluding D, by showing that the composition necessarily excluding D is unexpectedly just as stable (or even more stable) compared to the prior art composition necessarily including D, particularly if the prior art teaches that D is essential for the stability. 
3. However, in stark contrast, if the prior art discloses a composition comprising A, B, C, and D, Applicant cannot patent a composition comprising A, B, C, and D merely by not necessarily requiring D and merely pointing out that D is not actually required for the stability, even if the prior art says that it is. There is no precedent for this in U.S. Patent law, nor should there ever be such a precedent, since in this case a composition comprising A, B, C, and D falls within the purview of the claims, since D is not necessarily excluded.
4. In this case, Applicant’s claims do not necessarily exclude a buffer. Hence, Applicant’s arguments about the unexpected stability in the absence of a buffer are 
5. Jones did not specifically test halobetasol stability, and the present claims do not necessarily exclude a buffer, so Jones certainly does not “teach away”. 
iii) Applicant contends that “the claimed subject matter provides unexpected benefits” since the “halobetasol compositions” exhibit “enhanced pH stability and…superior clinical efficacy without need for a buffer”. 
The Examiner, however, would like to point out the following:
1. Applicant does not provide actual data relevant to their assertion, and does not specify “compared to what”. 
2. Presumably, Applicant is comparing the claimed composition without a buffer to the claimed composition with a buffer. But Applicant never establishes with any hard evidence and statistics that the claimed composition without a buffer is superior to the claimed composition with a buffer. Indeed, as noted, Applicant does not appear to provide any actual data at all. 
3. More fundamentally, however, Applicant is comparing a composition that falls within the scope of the present claims with another composition that also falls within the scope of the present claims, which cannot serve as the basis for unexpected results sufficient to overcome the prima facie case of obviousness made. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.